Citation Nr: 1337610	
Decision Date: 11/18/13    Archive Date: 11/26/13

DOCKET NO.  05-17 432A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUES

1.  Entitlement to an effective date earlier than May 28, 2004, for the grant of a total disability rating based on individual unemployability (TDIU).

2.  Whether there was clear and unmistakable error (CUE) in a May 2004 rating decision that granted entitlement to service connection for a lumbar spine disability effective from May 10, 2002.  


REPRESENTATION

Appellant represented by:	Sean A. Ravin, Attorney at Law


ATTORNEY FOR THE BOARD

M. Carsten, Counsel


INTRODUCTION

The Veteran served on active duty from June 1971 to October 1971.  This matter comes before the Board of Veterans' Appeals (Board) on appeal from rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in Houston, Texas.  

In August 2004, the RO granted entitlement to TDIU effective from May 28, 2004.  The Veteran disagreed with and perfected an appeal of this decision.  

In June 2006, the Board denied entitlement to an effective date earlier than May 28, 2004, for the grant of TDIU.  The Veteran appealed this decision to the United States Court of Appeals for Veterans Claims (Court).  By Order dated in October 2006, the Court granted a joint motion for remand.

In February 2007, the Board again denied entitlement to an effective date earlier than May 28, 1994, for the grant of TDIU.  The Veteran appealed that decision to the Court, but in April 2009, it was dismissed as untimely filed.  The Veteran appealed the dismissal to the United States Court of Appeals for the Federal Circuit (Federal Circuit).  In May 2011, the Federal Circuit vacated the judgment and remanded the case for further proceedings.  

By Order dated in February 2012, the Court dismissed the appeal.  It was noted that the appellant's February 28, 2007 motion for Board reconsideration served to abate the finality of the February 9, 2007 Board decision and that the motion was currently pending.  

In May 2012, the appellant submitted a motion to withdraw the motion for reconsideration filed at the Board and again appealed the Board's February 2007 decision to the Court.  In August 2012, the Board dismissed the motion for reconsideration.

By Order dated in June 2013, the Court granted the parties' joint motion for remand.  

In September 2013, the attorney submitted additional argument with a waiver of RO jurisdiction.  See 38 C.F.R. § 20.1304 (2012).  

The CUE issue stems from a September 2008 rating decision and will be discussed in further detail in the remand portion below.  

The VBMS and Virtual VA folders have been reviewed.  

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2012).  38 U.S.C.A. § 7107(a)(2) (West 2002).  The appeal is REMANDED to the Department of Veterans Affairs Regional Office.  VA will notify the appellant if further action is required.


REMAND

Earlier effective date

The Veteran asserts entitlement to an effective date prior to May 28, 2004, for the grant of TDIU.  

Pursuant to the June 2013 joint motion, the parties agreed that remand was warranted for the Board to provide adequate reasons or bases as to whether a VA examination was needed to address the effective date issue.  The parties noted that "the Board while making a determination that the April 2004 VA examination was not competent to determine if Appellant's service-connected low back disability, alone, rendered him unemployable, failed to determine, based on its duty to assist, whether a retrospective medical opinion was warranted."  

In argument received in September 2013, the attorney argued that there was no other medical evidence or record addressing the time period prior to May 28, 2004 and that the Veteran was entitled to a retrospective medical opinion to determine whether he was entitled to an earlier effective date for TDIU.  

Considering the attorney arguments and in an effort to comply with the joint motion, a remand is needed to obtain a retrospective medical opinion.  See Chotta v. Peake, 22 Vet. App. 80, 85 (2008).

CUE

In February 2007, the Veteran submitted a statement that was construed by the RO as a claim for an earlier effective date for service-connected low back disability based on CUE.  The Board notes that this is the same statement that was ultimately construed as a motion for reconsideration of the Board's February 2007 decision.

In September 2008, the RO determined that no revision was warranted in the assignment of an effective date of May 10, 2002 for lumbar spine disability, characterized as lumbar spondylolisthesis of L5-S1 and spondylolysis with chronic low back pain and lumbosacral radiculopathy.  The RO did not specifically identify the rating decision in question, but review of the claims folder shows that the original grant of service connection and assignment of the effective date for a low back disability was in May 2004.  

In October 2008, VA received a statement from the Veteran indicating that he still disagreed with the decision to deny an earlier effective date and he still contended that VA made a clear and unmistakable error.  In April 2009, the Veteran submitted a statement wherein he specifically stated that he disagreed with the September 2008 decision that denied him an earlier effective date for his back condition.  Thus, the Veteran submitted a timely notice of disagreement with the September 2008 decision.  See 38 C.F.R. § 20.201 (2012).

On review, a remand is required so that a Statement of the Case can be furnished on this issue.  See Manlincon v. West, 12 Vet. App. 238 (1999).

The Board observes that this issue is also inextricably intertwined with the effective date issue currently on appeal.  Harris v. Derwinski, 2 Vet. App. 180, 183 (1991) (issues are "inextricably intertwined" when a decision on one issue would have a "significant impact" on a veteran's claim for the second issue). 

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2012).  Expedited handling is requested.)

1.  The RO must secure a VA retrospective medical opinion from an appropriate clinician.  The purpose of this opinion is to determine whether it is at least as likely as not that the Veteran's service-connected low back disability was of sufficient severity to produce unemployability (i.e., unable to secure or follow a substantially gainful occupation) prior to May 28, 2004.  The claims folder must be available for review.

The examiner should provide a complete rationale for any opinion expressed and the determination should be made without regard to age or the impact of any nonservice-connected disabilities.  

2.  After the development requested has been completed, the RO should review the retrospective medical opinion to ensure that it is in complete compliance with the directives of this REMAND.  If the report is deficient in any manner, the RO should implement corrective procedures.

3.  Upon completion of the above development and any additional development deemed appropriate, the RO must readjudicate the issue of entitlement to an effective date earlier than May 28, 2004 for the grant of TDIU.  If the benefit sought on appeal remains denied, the Veteran and his representative should be furnished a fully responsive Supplemental Statement of the Case and afforded a reasonable opportunity for response.

4.  The RO shall issue a Statement of the Case addressing whether there was CUE in a May 2004 rating decision that granted entitlement to service connection for a lumbar spine disability effective from May 10, 2002.  If, and only if, the appellant completes his appeal by filing a timely substantive appeal on the issue should it be returned to the Board.  38 U.S.C.A. § 7104 (West 2002). 

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



_________________________________________________
H. N. SCHWARTZ
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2012).

